 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD P. DAVIS, executor for the                No. 2:18-cv-01083-TLN-EFB
      estate of Edward V. Davis,
12
                          Plaintiff,
13                                                     ORDER
               v.
14
      NATIONSTAR MORTGAGE, LLC, dba
15    CHAMPION MORTGAGE COMPANY,
16                        Defendant.
17

18
              On February 21, 2019, the magistrate judge filed findings and recommendations herein
19
     which were served on the parties and which contained notice that any objections to the findings
20
     and recommendations were to be filed within fourteen days. (ECF No. 22.) No objections were
21
     filed.
22
              The Court has reviewed the applicable legal standards and, good cause appearing,
23
     concludes that it is appropriate to adopt the proposed findings and recommendations in full.
24
              Accordingly, IT IS ORDERED that:
25
              1. The proposed findings and fecommendations filed February 21, 2019, (ECF No. 22),
26
                    are ADOPTED;
27
              2. Defendant’s motion to dismiss (ECF No. 7) is granted; and
28
 1          3. Plaintiff’s first amended complaint (ECF No. 4) is dismissed with leave to amend.

 2   Plaintiff is granted thirty days from the date of this order to file an amended complaint as

 3   provided in the magistrate judge’s findings and recommendations. The amended complaint must

 4   include the docket number assigned to this case and must be labeled “Second Amended

 5   Complaint.” Failure to timely file an amended complaint in accordance with this Order will

 6   result in a recommendation by the magistrate judge that this action be dismissed.

 7   Dated: March 28, 2019

 8

 9

10
                                     Troy L. Nunley
11                                   United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
